Name: Commission Regulation (EC) NoÃ 1385/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) NoÃ 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat
 Type: Regulation
 Subject Matter: trade;  tariff policy;  animal product
 Date Published: nan

 27.11.2007 EN Official Journal of the European Union L 309/47 COMMISSION REGULATION (EC) No 1385/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 6(1) thereof, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (2), and in particular Article 7 thereof, Whereas: (1) Commission Regulation (EC) No 1431/94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products (3) has been substantially amended several times and requires further amendment. Regulation (EC) No 1431/94 should therefore be repealed and replaced by a new regulation. (2) The tariff quotas should be administered on the basis of import licences. For this purpose, the arrangements for submitting applications and the details that should appear on the licence applications and the licences themselves should be specified. (3) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4) and Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (5) should apply, save as otherwise provided for in this Regulation. (4) In order to ensure a regular flow of imports, the quota period running from 1 January to 31 December should be subdivided into several subperiods. In any event, under Regulation (EC) No 1301/2006 licences are valid only up to and including the last day of the tariff quota period. The administration of the tariff quotas should be based on import licences. (5) In view of the risk of speculation inherent in the system in the poultrymeat sector, clear conditions should be laid down as regards access for operators to the tariff quota scheme. (6) For appropriate administration of the tariff quotas, the security linked to the import licences should be set at EUR 50 per 100 kilograms. (7) In the interests of the operators, the Commission should determine the quantities that have not been applied for, which will be added to the next quota subperiod in accordance with Article 7(4) of Regulation (EC) No 1301/2006. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. The tariff quotas in Annex I are opened by Regulation (EC) No 774/94 for the import of poultrymeat products under the CN codes indicated therein. The tariff quotas shall be open on an annual basis for the period from 1 January to 31 December. 2. The quantity of products covered by the quotas referred to in paragraph 1, the applicable reduction in customs duty, the serial numbers and the group numbers shall be as set out in Annex I. Article 2 The provisions of Regulations (EC) Nos 1291/2000 and 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 The quantity fixed for the annual quota period for each serial number shall be divided among four subperiods, as follows: (a) 25 % from 1 January to 31 March; (b) 25 % from 1 April to 30 June; (c) 25 % from 1 July to 30 September; (d) 25 % from 1 October to 31 December. Article 4 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, applicants for import licences shall, when submitting the first application for a given tariff quota period, provide proof that they imported or exported at least 50 tonnes of products covered by Regulation (EEC) No 2777/75 in each of the two periods referred to in the said Article 5. 2. Licence applications may refer to only one of the serial numbers indicated in Annex I to this Regulation. They may concern several products covered by different CN codes. If they do, all the CN codes and their designations must be entered in boxes 16 and 15 of the licence application and the licence respectively. Licence applications must be for a minimum of 10 tonnes and a maximum of 10 % of the quantity available for the quota concerned in the subperiod in question. 3. By way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, in the case of groups 3, 5 and 6, each applicant may lodge more than one application for import licences for products in one group where such products originate in more than one country. Separate applications for each country of origin must be submitted simultaneously to the competent authority of a Member State. They shall be regarded as a single application, for the purposes of the maximum referred to in paragraph 5 of this Article. 4. Except for Group Numbers 3, 5 and 6, licences shall carry an obligation to import from the country that is specified. For the groups concerned by this obligation, the country of origin shall be entered in box 8 of the application and of the licence itself, and the word yes shall be marked with a cross. 5. Box 20 of the licence application and the licence shall contain one of the entries indicated in Annex II, Part A. Box 24 of the licence shall contain one of the entries indicated in Annex II, Part B. For group 3 products, box 24 of the licence shall contain one of the entries indicated in Annex II, Part C. For group 5 products, box 24 of the licence shall contain one of the entries indicated in Annex II, Part D. Article 5 1. Licence applications may be submitted only in the first seven days of the month preceding each of the subperiods referred to in Article 3. 2. Licence applications must be accompanied by a supply contract specifying that the poultry supplies requested are available for delivery within the European Union during the quota period from the origin and for the quantity requested. The first subparagraph shall apply only to group 1, 2 and 4 products. 3. A security of EUR 50 per 100 kilograms shall be lodged when an application for a licence is submitted. 4. Not later than the fifth day following the end of the period for submission of applications, Member States shall notify the Commission of the total quantities, in kilograms, applied for in respect of each group. 5. Licences shall be issued as of the seventh working day and at the latest by the eleventh working day following the end of the notification period provided for in paragraph 4. 6. If necessary, the Commission shall establish any quantities that have not been applied for, and these shall be added automatically to the quantity for the following quota subperiod. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission by the end of the first month of each quota subperiod of the total quantities, in kilograms, for which licences have been issued, as referred to in Article 11(1)(b) of that Regulation. 2. Member States shall notify the Commission, before the end of the fourth month following each annual quota period, of the quantities, in kilograms, under each serial number actually released into free circulation under this Regulation in the period concerned. 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, in kilograms, to which unused or partially used import licences relate, first when the application for the last subperiod is sent, and again before the end of the fourth month following each annual period. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000, import licences shall be valid for 150 days from the first day of the subperiod for which they are issued. 2. Without prejudice to Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from the licences may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 4(1) of this Regulation. Article 8 Regulation (EC) No 1431/94 is hereby repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 9 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 91, 8.4.1994, p. 1. Regulation as amended by Commission Regulation (EC) No 2198/95 (OJ L 221, 19.9.1995, p. 3). (3) OJ L 156, 23.6.1994, p. 9. Regulation as last amended by Regulation (EC) No 249/2007 (OJ L 69, 9.3.2007, p. 16). (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (5) OJ L 238, 1.9.2006, p. 13. Regulation as last amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). ANNEX I Chicken meat Country Group No Serial number CN Code Rate of reduction in customs duties % Annual quantities (tonnes) Brazil 1 09.4410 0207 14 10 0207 14 50 0207 14 70 100 9 432 Thailand 2 09.4411 0207 14 10 0207 14 50 0207 14 70 100 5 100 Other 3 09.4412 0207 14 10 0207 14 50 0207 14 70 100 3 300 Turkey meat Country Group number Serial number CN Code Rate of reduction in customs duties % Annual quantities (tonnes) Brazil 4 09.4420 0207 27 10 0207 27 20 0207 27 80 100 1 800 Other 5 09.4421 0207 27 10 0207 27 20 0207 27 80 100 700 Erga omnes 6 09.4422 0207 27 10 0207 27 20 0207 27 80 100 2 485 ANNEX II A. Entries referred to in Article 4(5), first subparagraph: In Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1385/2007. In Spanish : Reglamento (CE) no 1385/2007. In Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 1385/2007. In Danish : Forordning (EF) nr. 1385/2007. In German : Verordnung (EG) Nr. 1385/2007. In Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 1385/2007. In Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1385/2007. In English : Regulation (EC) No 1385/2007. In French : RÃ ¨glement (CE) no 1385/2007. In Italian : Regolamento (CE) n. 1385/2007. In Latvian : Regula (EK) Nr. 1385/2007. In Lithuanian : Reglamentas (EB) Nr. 1385/2007. In Hungarian : 1385/2007/EK rendelet. In Maltese : Ir-Regolament (KE) Nru 1385/2007. In Dutch : Verordening (EG) nr. 1385/2007. In Polish : RozporzÃ dzenie (WE) nr 1385/2007. In Portuguese : Regulamento (CE) n.o 1385/2007. In Romanian : Regulamentul (CE) nr. 1385/2007. In Slovak : Nariadenie (ES) Ã . 1385/2007. In Slovenian : Uredba (ES) Ã ¡t. 1385/2007. In Finnish : Asetus (EY) N:o 1385/2007. In Swedish : FÃ ¶rordning (EG) nr 1385/2007. B. Entries referred to in the second subparagraph of Article 4(5): In Bulgarian : Ã Ã ¸Ã Ã ¾, Ã ¾Ã ¿ÃÃ µÃ ´Ã µÃ »Ã µÃ ½Ã ¾ Ã ½Ã ° 0 %, Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1385/2007. In Spanish : derecho del 0 % en aplicaciÃ ³n del Reglamento (CE) no 1385/2007. In Czech : Clo stanoveno na 0 % v souladu s naÃ Ã ­zenÃ ­m (ES) Ã . 1385/2007. In Danish : Told fastsat til 0 % i henhold til forordning (EF) nr. 1385/2007. In German : GemÃ ¤Ã  der Verordnung (EG) Nr. 1385/2007 auf 0 v. H. festgesetzter Zoll. In Estonian : 0 %line maks kehtestatud vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1385/2007. In Greek : Ã ´Ã ±Ã Ã ¼Ã Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã µ 0 % Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1385/2007. In English : Duty fixed at 0 % pursuant to Regulation (EC) No 1385/2007. In French : droit fixÃ © Ã 0 % en application du rÃ ¨glement (CE) no 1385/2007. In Italian : Dazio fissato allo 0 % in applicazione del regolamento (CE) n. 1385/2007. In Latvian : piemÃ rojot Regulu (EK) Nr. 1385/2007, ir noteikts 0 % nodoklis. In Lithuanian : nulinis muitas, nustatytas pagal ReglamentÃ (EB) Nr. 1385/2007. In Hungarian : 0 %-os vÃ ¡m az 1385/2007/EK rendelet szerint. In Maltese : Ã §las stabbilit fil-livell ta 0 % bapplikazzjoni tar-Regolament (KE) Nru 1385/2007. In Dutch : recht 0 % op grond van Verordening (EG) nr. 1385/2007. In Polish : cÃ o wedÃ ug stawki 0 % zgodnie z rozporzÃ dzeniem (WE) nr 1385/2007. In Portuguese : direito fixado em 0 %, em aplicaÃ §Ã £o do Regulamento (CE) n.o 1385/2007. In Romanian : taxÃ  stabilitÃ  la 0 % Ã ®n temeiul Regulamentului (CE) nr. 1385/2007. In Slovak : clo stanovenÃ © vo vÃ ½Ã ¡ke 0 % na zÃ ¡klade nariadenia (ES) Ã . 1385/2007. In Slovenian : dajatev, doloÃ ena na 0 % v skladu z Uredbo (ES) Ã ¡t. 1385/2007. In Finnish : Tulli vahvistettu 0 prosentiksi asetuksen (EY) N:o 1385/2007 mukaisesti. In Swedish : Tullsatsen faststÃ ¤lld till 0 % i enlighet med fÃ ¶rordning (EG) nr 1385/2007. C. Entries referred to in the third subparagraph of Article 4(5): In Bulgarian : Ã Ã µ Ã Ã »Ã µÃ ´Ã ²Ã ° Ã ´Ã ° Ã Ã µ Ã ¸Ã ·Ã ¿Ã ¾Ã »Ã ·Ã ²Ã ° Ã ·Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã  Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ Ã ¾Ã  Ã ÃÃ °Ã ·Ã ¸Ã »Ã ¸Ã  Ã ¸ Ã ¢Ã °Ã ¹Ã »Ã °Ã ½Ã ´ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1385/2007. In Spanish : No puede utilizarse para productos originarios de Brasil o Tailandia en aplicaciÃ ³n del Reglamento (CE) no 1385/2007. In Czech : NepouÃ ¾ije se u produktÃ ¯ pochÃ ¡zejÃ ­cÃ ­ch z BrazÃ ­lie a Thajska v souladu s naÃ Ã ­zenÃ ­m (ES) Ã . 1385/2007. In Danish : Kan ikke anvendes for produkter med oprindelse i Brasilien og Thailand i henhold til forordning (EF) nr. 1385/2007. In German : GemÃ ¤Ã  der Verordnung (EG) Nr. 1385/2007 nicht verwendbar fÃ ¼r Erzeugnisse mit Usprung in Brasilien und Thailand. In Estonian : Ei ole kasutatav Brasiilia ja Tai pÃ ¤ritolu toodete puhul vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1385/2007. In Greek : Ã Ã µÃ ½ Ã ¼ÃÃ ¿Ã Ã µÃ ¯ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã ¶Ã ¹Ã »Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã ·Ã  Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1385/2007. In English : Not to be used for products originating in Brazil or Thailand pursuant to Regulation (EC) No 1385/2007. In French : Nest pas utilisable pour des produits originaires du BrÃ ©sil et de ThaÃ ¯lande en application du rÃ ¨glement (CE) no 1385/2007. In Italian : da non utilizzare per prodotti originari del Brasile e della Tailandia in applicazione del regolamento (CE) n. 1385/2007. In Latvian : PiemÃ rojot Regulu (EK) Nr. 1385/2007, neizmanto BrazÃ «lijas un Taizemes izcelsmes produktiem. In Lithuanian : Nenaudojama produktams, kuriÃ ³ kilmÃ s Ã ¡alys yra Brazilija ir Tailandas, taikant ReglamentÃ (EB) Nr. 1385/2007. In Hungarian : Nem alkalmazandÃ ³ a BrazÃ ­liÃ ¡bÃ ³l Ã ©s ThaifÃ ¶ldrÃ l szÃ ¡rmazÃ ³ termÃ ©kekre az 1385/2007/EK rendelet alapjÃ ¡n. In Maltese : Ma jistax jintuÃ ¼a gÃ §all-prodotti ta oriÃ ¡ini mill-BraÃ ¼il u mit-Tajlandja, bapplikazzjoni tar-Regolament (KE) Nru 1385/2007. In Dutch : Mag niet worden gebruikt voor producten van oorspong uit BraziliÃ « en Thailand overeenkomstig Verordening (EG) nr. 1385/2007. In Polish : Nie stosuje siÃ w przypadku produktÃ ³w pochodzÃ cych z Brazylii i Tajlandii zgodnie z rozporzÃ dzeniem (WE) nr 1385/2007. In Portuguese : NÃ £o utilizÃ ¡vel para produtos originÃ ¡rios do Brasil e da TailÃ ¢ndia, em aplicaÃ §Ã £o do Regulamento (CE) n.o 1385/2007. In Romanian : Nu se utilizeazÃ  pentru produsele originare din Brazilia Ãi Thailanda Ã ®n aplicarea Regulamentului (CE) nr. 1385/2007. In Slovak : PodÃ ¾a nariadenia (ES) Ã . 1385/2007 nepouÃ ¾Ã ­vaÃ ¥ pre vÃ ½robky pochÃ ¡dzajÃ ºce z BrazÃ ­lie a z Thajska. In Slovenian : V skladu z Uredbo (ES) Ã ¡t. 1385/2007 se ne uporablja za proizvode s poreklom iz Brazilije in Tajske. In Finnish : Ei voimassa Brasiliasta ja Thaimaasta perÃ ¤isin olevien tuotteiden osalta asetuksen (EY) N:o 1385/2007 mukaisesti. In Swedish : FÃ ¥r inte anvÃ ¤ndas fÃ ¶r produkter med ursprung i Brasilien och Thailand i enlighet med fÃ ¶rordning (EG) nr 1385/2007. D. Entries referred to in the fourth subparagraph of Article 4(5) In Bulgarian : Ã Ã µ Ã Ã »Ã µÃ ´Ã ²Ã ° Ã ´Ã ° Ã Ã µ Ã ¸Ã ·Ã ¿Ã ¾Ã »Ã ·Ã ²Ã ° Ã ·Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã  Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ Ã ¾Ã  Ã ÃÃ °Ã ·Ã ¸Ã »Ã ¸Ã  Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1385/2007. In Spanish : No puede utilizarse para productos originarios de Brasil en aplicaciÃ ³n del Reglamento (CE) no 1385/2007. In Czech : NepouÃ ¾ije se u produktÃ ¯ pochÃ ¡zejÃ ­cÃ ­ch z BrazÃ ­lie v souladu s naÃ Ã ­zenÃ ­m (ES) Ã . 1385/2007. In Danish : Kan ikke anvendes for produkter med oprindelse i Brasilien i henhold til forordning (EF) nr. 1385/2007. In German : GemÃ ¤Ã  der Verordnung (EG) Nr. 1385/2007 nicht verwendbar fÃ ¼r Erzeugnisse mit Ursprung in Brasilien. In Estonian : Ei ole kasutatav Brasiilia pÃ ¤ritolu toodete puhul vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1385/2007. In Greek : Ã Ã µÃ ½ Ã ¼ÃÃ ¿Ã Ã µÃ ¯ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã ¶Ã ¹Ã »Ã ¯Ã ±Ã  Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1385/2007. In English : Not to be used for products originating in Brazil pursuant to Regulation (EC) No 1385/2007. In French : Nest pas utilisable pour des produits originaires du BrÃ ©sil en application du rÃ ¨glement (CE) no 1385/2007. In Italian : da non utilizzare per prodotti originari del Brasile in applicazione del regolamento (CE) n. 1385/2007. In Latvian : PiemÃ rojot Regulu (EK) Nr. 1385/2007, neizmanto BrazÃ «lijas izcelsmes produktiem. In Lithuanian : Nenaudojama produktams, kuriÃ ³ kilmÃ s Ã ¡alys yra Brazilija, taikant ReglamentÃ (EB) Nr. 1385/2007. In Hungarian : Nem alkalmazandÃ ³ a BrazÃ ­liÃ ¡bÃ ³l szÃ ¡rmazÃ ³ termÃ ©kekre az 1385/2007/EK rendelet alapjÃ ¡n. In Maltese : Ma jistax jintuÃ ¼a gÃ §all-prodotti ta oriÃ ¡ini mill-BraÃ ¼il, bapplikazzjoni tar-Regolament (KE) Nru 1385/2007. In Dutch : Mag niet worden gebruikt voor producten van oorspong uit BraziliÃ « overeenkomstig Verordening (EG) nr. 1385/2007. In Polish : Nie stosuje siÃ w przypadku produktÃ ³w pochodzÃ cych z Brazylii zgodnie z rozporzÃ dzeniem (WE) nr 1385/2007. In Portuguese : NÃ £o utilizÃ ¡vel para produtos originÃ ¡rios do Brasil, em aplicaÃ §Ã £o do Regulamento (CE) n.o 1385/2007. In Romanian : Nu se utilizeazÃ  pentru produsele originare din Brazilia Ã ®n aplicarea Regulamentului (CE) nr. 1385/2007. In Slovak : PodÃ ¾a nariadenia (ES) Ã . 1385/2007 nepouÃ ¾Ã ­vaÃ ¥ pre vÃ ½robky pochÃ ¡dzajÃ ºce z BrazÃ ­lie. In Slovenian : V skladu z Uredbo (ES) Ã ¡t. 1385/2007 se ne uporablja za proizvode s poreklom iz Brazilije. In Finnish : Ei voimassa Brasiliasta perÃ ¤isin olevien tuotteiden osalta asetuksen (EY) N:o 1385/2007 mukaisesti. In Swedish : FÃ ¥r inte anvÃ ¤ndas fÃ ¶r produkter med ursprung i Brasilien i enlighet med fÃ ¶rordning (EG) nr 1385/2007. ANNEX III Correlation table Regulation (EC) No 1431/94 This Regulation Article 1 Article 1 Article 2 Article 3 Article 3  Article 3(1)(a) Article 4(1) Article 3(1)(b) Article 4(2) Article 3(1)(c) Article 4(4) Article 3(1)(d) Article 4(5), first subparagraph Article 3(1)(e) Article 4(5), second subparagraph Article 3(1)(f) Article 4(5), third subparagraph Article 3(1)(g) Article 4(5), fourth subparagraph Article 4(1), first subparagraph Article 5(1) Article 4(1a) Article 5(2) Article 4(2), first and second subparagraphs  Article 4(2), third subparagraph Article 4(3) Article 4(3) Article 5(4) Article 4(4)  Article 4(5) Article 5(5) Article 4(6)  Article 4(7) Article 6(2) Article 5, first paragraph Article 7(1) Article 5, second paragraph  Article 6 Article 5(3) Article 7  Article 8 Article 9 Annex I Annex I Annex II  Annex III  Annex IV 